Citation Nr: 1445782	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-38 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 30 percent for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1963 to November 1967 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2010, the Veteran requested to testify before a hearing officer at the RO.  In a July 2012 statement, the Veteran amended his hearing request and asked to appear before a Veterans Law Judge.  Approximately six months later, in January 2013, the Veteran was provided an informal conference with a decision review officer (DRO) at the RO and waived his right to a formal hearing.  The Board therefore finds that the Veteran has withdrawn his request for a Board hearing and will proceed with a decision in this case. 

The issue of entitlement to an increased rating for service-connected ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have PTSD. 

2.  An acquired psychiatric disorder, diagnosed as anxiety disorder, is etiologically related to service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).
2.  Service connection for an acquired psychiatric disorder, currently diagnosed as an anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, specifically PTSD, as it was incurred due to various traumatic experiences during his active duty service.  In statements dated throughout the claims period, the Veteran reported that he experienced several traumas while serving in Vietnam, including exposure to small arms and mortar fire, and he was harassed and verbally abused by members of the public upon his return to the United States from Vietnam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

First, the Board will turn to the Veteran's contentions regarding the specific diagnosis of PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The evidence establishes that the Veteran does not have PTSD. Although the Veteran manifests some symptoms suggestive of PTSD and was diagnosed with the condition by his VA social worker and psychiatrist, the Board finds that the weight of all the competent evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  

The Veteran was first noted to have symptoms suggestive of PTSD during a psychiatric assessment at the East Liverpool VA Community Based Outpatient Clinic (CBOC) in November 2008.  At that time, he reported never talking to anyone about his Vietnam experiences and having crying spells when he remembered how he was treated upon his return from Vietnam.  The Veteran also reported a long history of anxiety and depression.  His VA social worker diagnosed PTSD and the Veteran began regular treatment for the next few years.  He was also diagnosed with PTSD by a VA psychiatrist in January 2014.  The Board notes that these diagnoses were not based on any objective psychiatric testing and the Veteran has never provided his treating providers with any details regarding his claimed in-service stressors.  Their diagnoses of PTSD are based solely on general reports of his symptoms and service. 

Weighing against the claim are the conclusions of August 2010 and March 2013 VA examiners.  After examining the Veteran, performing psychiatric tests, and reviewing the claims file, the VA examiners concluded that the Veteran did not meet the diagnostic criteria for PTSD.  He was instead diagnosed with a non-specified anxiety disorder by the March 2013 VA examiner.  The August 2010 VA examiner found that the Veteran did not have a current mental disorder, to include PTSD, but did manifest anxiety symptoms of crying spells and insomnia.  The Board finds that the conclusions of the VA examiners are more probative regarding the Veteran's actual psychiatric diagnosis than those of the Veteran's social worker and treating psychiatrist.  The VA examiners based their findings on the Veteran's entire history with review of his past medical records, psychiatric testing, and complete stressor statements.  In addition, the VA examiners provided examination reports with well-reasoned and fully explained rationales for their conclusions.  The Board therefore finds the opinions of the August 2010 and March 2013 VA examiners are more persuasive than the findings of the Veteran's treating providers at the CBOC.  

The Board has also considered the statements of the Veteran that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  
The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

The Board finds that while the Veteran's health care providers identified symptoms suggestive of PTSD and provided diagnoses of the condition, the findings of the VA examiners are more probative regarding the character of Veteran's psychiatric disability.  The Board has considered statements of the Veteran that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2013).  

Turning to the Veteran's other contentions in this case, the Board finds that service connection is warranted for an anxiety disorder.  The record clearly establishes the presence of a current disability; the Veteran was diagnosed with a nonspecified anxiety disorder by the March 2013 VA examiner and his treating health care providers have also noted the presence of anxiety symptoms.  Thus, the record demonstrates a current psychiatric disability.  

The Board also finds that the service records show the presence of an in-service injury.  The Veteran reports that he was exposed to combat and feared for his life while serving in Vietnam.  He also reports that he was harassed, verbally abused, and spat on by civilians when he returned to the United States from Vietnam.  Service personnel records confirm the Veteran's Vietnam service as a communication center operator.  Personnel records, under the heading "Combat History-Expeditions," also verify the Veteran's participation in counter-insurgency operations in Vietnam from November 1965 to October 1966 and indicate exposure to combat.  The Board notes that the Veteran is also competent to report his experiences and injuries during service and the Board finds that he is credible. 

Regarding the third element of service connection, a nexus between the current disability and in-service injury, the Veteran has reported a continuity of symptoms since service.  He has reported ongoing symptoms of anxiety and depression since his return from Vietnam with a worsening of symptoms after he retired from work in approximately 2003.  Although medical records do not document mental health treatment until November 2008, the Veteran was prescribed Xanax by his private physician since at least 1983.  The record also contains several medical opinions in support of the claim.  The Veteran's VA social worker has consistently related his psychiatric symptoms to experiences during service and the August 2010 VA examiner found that the Veteran's crying spells and insomnia were probably related to military service.  The March 2013 VA examiner also specifically found that the Veteran's anxiety disorder was due to his Vietnam service.  Therefore, the lay and medical evidence links the Veteran's psychiatric disability to active duty and service connection is warranted for the diagnosed anxiety disorder.  


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for a psychiatric disability other than PTSD, VA has fulfilled its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision to grant the claim.  

Regarding the claim for PTSD, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a January 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the January 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations in August 2010 and March 2013 in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disability, diagnosed as an anxiety disorder, is granted.


REMAND

In December 2013, the Veteran filed a notice of disagreement with a November 2013 rating decision denying a disability rating in excess of 30 percent for ischemic heart disease.  The Veteran has not been provided a statement of the case (SOC) in response to his disagreement and a remand is therefore required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran and his representative on the issue of entitlement to a rating in excess of 30 percent for ischemic heart disease.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


